Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 16/961846 application filed on 7/13/20.
Claims 1-20 are pending and have been fully considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SHIOTSUKA (US 20060115861.
With respect to claim 1-2, SHIOTSUKA discloses a structure for releasing a substance therefrom comprising a porous body holding a substance releasably (active substance) in the structure (supported in stimulus-responsive substrate), a capping member (external signal receiving material) and a connecting member formed of a biopolymer compound in which the 
With respect to claim 3, SHIOTSUKA discloses the stimulation is temperature that affects the bonds of the connecting member (stimulus responsive polymer is temperature responsive) (0024). 
With respect to claims 4-5, SHIOTSUKA discloses the capping member (external signal receiving material) can be a metal such as gold particles in the nanometer size range (gold nano-rods) (0052-54). 
With respect to claim 6, SHIOTSUKA discloses the substance is selected to meet the use of the structure from various compounds and materials such as water-soluble drugs and fat-soluble drugs (antibiotic) (0082). 
With respect to claim 7, SHIOTSUKA discloses the signal (external signal) for inducing the release is light (0093) that is in the wave length of 800-1200 nm (near infrared). 
With respect to claim 8, SHIOTSUKA discloses the porous body is covered with the capping member (stimulus responsive substrate) (0017, 0053) and the other portions on a suitable supporting base plate made of metals, plastics etc. (active substance impermeable layer) (0048).
With respect to claim 9, SHIOTSUKA discloses mixing (blended) the gold particles (external signal receiving material) with the biopolymer compound (stimulus responsive substrate) (Example 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIOTSUKA (US 20060115861) in view of NAKAYAMA (US 2018/0355296).
With respect to claim 11-12, SHIOTSUKA discloses a structure for releasing a substance therefrom comprising a porous body holding a substance releasably (active substance) in the structure (supported in stimulus-responsive substrate), a capping member (external signal receiving material) and a connecting member formed of a biopolymer compound in which the bonds are broken by external stimulation (stimulus-responsive polymer) (0017-23, 0055) and a base plate for containing the structure (cell culture carrier) (0048, 0127) but does not explicitly disclose a cell culture section. However, NAKAYAMA discloses a cell culture container with a chamber (cell culture section) comprising a temperature responsive polymer (stimulus 
With respect to claim 13, SHIOTSUKA discloses the stimulation is temperature that affects the bonds of the connecting member (stimulus responsive polymer is temperature responsive) (0024). 
With respect to claims 14-15, SHIOTSUKA discloses the capping member (external signal receiving material) can be a metal such as gold particles in the nanometer size range (gold nano-rods) (0052-54). 
With respect to claim 16, SHIOTSUKA discloses the substance is selected to meet the use of the structure from various compounds and materials such as water-soluble drugs and fat-soluble drugs (antibiotic) (0082). 
With respect to claim 17, SHIOTSUKA discloses the signal (external signal) for inducing the release is light (0093) that is in the wave length of 800-1200 nm (near infrared). 
With respect to claim1 8, SHIOTSUKA discloses the porous body is covered with the capping member (stimulus responsive substrate) (0017, 0053) and the other portions on a suitable supporting base plate made of metals, plastics etc. (active substance impermeable layer) (0048).
With respect to claim 19, SHIOTSUKA discloses mixing (blended) the gold particles (external signal receiving material) with the biopolymer compound (stimulus responsive substrate) (Example 3). 
With respect to claim 10, 20 SHIOTSUKA does not explicitly disclose the plate (cell culture carrier) further comprising an injection port with sealing section. However, NAKAYAMA . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for references that relate to using stimulus responsive polymers in cell culture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799